DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0328260) in view of Yeke Yazdandoost et al. (US 2020/0319731).
In reference to claim 1, Tang (US 2020/0328260) hereafter “Tang,” discloses an organic light-emitting diode (OLED) substrate for an electronic device, with reference to Figures 3 and 5, comprising: a plurality of pixel regions spaced apart from each other; wherein each of the pixel regions comprises an active region and a non-active region surrounding the active region; wherein the active region comprises: a base substrate 200, a thin-film transistor (TFT) layer disposed on the base substrate, paragraph 84, a planarization layer 120 disposed on the TFT layer, paragraph 88, and an anode disposed on the planarization layer; and wherein the anode is in contact with the TFT layer via an anode connection hole that passes through the planarization layer, paragraph 89; and wherein the non-active area comprises a photosensor placement region, R-sen in Figure 5, on the non-active area, the photosensor placement region is spaced apart from 
Tang does not disclose the electronic device has a camera module or the photosensor is of the camera module.
Yeke Yazdandoost et al. (US 2020/0319731), hereafter “Yeke,” discloses an organic light-emitting diode (OLED) substrate for an electronic device having a camera module wherein a photosensor placement region, shaded diamonds 406 in Figure 4, paragraphs 92 and 93, is configured to dispose a photosensor of a camera module, paragraph 21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the electronic device to have a camera module and the photosensor to be of the camera module. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D, as suggested by Yeke, paragraph 21.	
	In reference to claim 3, Tang discloses a shape of the photosensor placement region is a regular shape, square R-sen, G-sen, etc. in Figure 3.
	In reference to claim 4, Tang discloses the TFT layer comprises: an active layer 211 disposed on the base substrate; a first gate insulating layer 212 covering the base substrate and the active layer; a first gate 213 disposed on the first gate insulating layer; a second gate insulating layer 112 covering the first gate insulating layer and the first gate; a second gate 214 disposed on the second gate insulating layer; an interlayer insulating layer 116 covering the second gate insulating layer and the second gate; and a source and a drain 215 disposed on the interlayer insulating layer, paragraph 84.

the drain is in contact with the active layer via a drain connection hole that passes through the interlayer insulating layer, the second gate insulating layer, and the first gate insulating layer, paragraph 84.
In reference to claim 7, Tang discloses the anode is in contact with the drain via an anode connection hole that passes through the planarization layer, paragraph 89.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0328260) in view of Yeke Yazdandoost et al. (US 2020/0319731) as applied to claim 1 above and further in view of Yamazaki et al. (US 2011/0163331).
In reference to claim 2, Tang in view of Yeke does not disclose a distance between the photosensor placement region and the anode connection hole is more than 2 microns.
Tang discloses the anode connection hole located below the anode, Figure 5, and Yeke discloses photosensors disposed at the same pitch as the pixels, paragraph 95.
Yamazaki et al. (US 2011/0163331) discloses an OLED display device including teaching a width between pixels of 15 microns, paragraph 49.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a distance between the photosensor placement region and the anode connection hole to be more than 2 microns. One would have been motivated to do so in order to place the sensors at the same pitch as the pixels, paragraph 95 of Yeke.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0328260) in view of Yeke Yazdandoost et al. (US 2020/0319731) as applied to claim 1 above and further in view of Kim et al. (US 2010/0001639).
In reference to claim 8, Tang does not disclose the OLED substrate further comprises a buffer layer disposed between the base substrate and the TFT layer.
Kim et al. (US 2010/0001639), hereafter “Kim,” discloses an OLED substrate including teaching a buffer layer, 211 in Figure 3, disposed between the base substrate 100 and the TFT layer, paragraph 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a buffer layer to be disposed between the base substrate and the TFT layer. One would have been motivated to do so in order to planarize the substrate and prevent the diffusion of impurities, paragraph 36.
In reference to claim 9, Tang discloses the OLED substrate further comprises a pixel defining layer 217 disposed on the planarization layer.
Tang does not disclose Tang discloses the pixel defining layer disposed on the anode, the pixel defining layer defines a through hole in the pixel defining layer, and the through hole exposes the anode.
Kim teaches a pixel defining layer, 219 in Figure 3, disposed on the anode 231, the pixel defining layer defines a through hole in the pixel defining layer, and the through hole exposes the anode, paragraph 45. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the pixel defining layer to be disposed on the anode, the pixel defining layer defines a through hole in the pixel defining layer, and the through hole exposes the anode. One would have been motivated to do so in order to prevent the concentration 
In reference to claim 10, Tang does not disclose a material of the base substrate is polyimide.
Kim teaches a material of the base substrate is polyimide, paragraph 34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a material of the base substrate is polyimide. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one substrate material for another. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897